Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the implied term “Disclosed” [Abstract Line 1].  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. No. 40 [Paragraph 15 Lines 24-26].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…at least one second arresting means (4) is received movably in the lower lock part housing …” [Amended Claim 1 Lines 45-46] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 59 [Fig. 18].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
	Amended Claim 1 Lines 7-8 could read, “…said lock device (1) comprising: an upper lock part (7) ….”  There should be a colon after the term “comprising”.
	Amended Claim 13 Lines 7-8 could read, “…a container rear side, and the lock device (1) ….”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Amended Claim 1, the claim recites “…at least one second arresting means is received movably in the lower lock part housing (26) and is arranged and formed to arrest the second locking element (30) in the blocking position, when the container (3) is tilted laterally from the upright position.”  This feature does not appear to be shown in the drawings, so there appears to be no notion that the Applicant has proper disclosure of the claimed invention.
Claims 2-20 are also rejected under §112(a) – written description, as being dependent from rejected amended independent Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Amended Claim 1, the claim recites “…at least one second arresting means is received movably in the lower lock part housing (26) and is arranged and formed to arrest the second locking element (30) in the blocking position, when the container (3) is tilted laterally from the upright position.”  This feature does not appear to be shown in the drawings, and therefore the scope of the claimed invention is unclear.  Claims 2-20 are also rejected under §112(b) – indefiniteness, as being dependent from rejected amended independent Claim 1.
Re Amended claim 8, the phrase "anchor-like manner" [Lines 3-4] renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "anchor-like"), thereby rendering the scope of the claim(s) unascertainable.  Are the guide sections anchor shaped, or in the function of anchors?  See MPEP § 2173.05(d).
Re Amended Claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “a third arresting means is movably received in the upper lock part housing…”, and the claim also recites “…in particular in the inner housing element …” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Re Amended Claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “…the third arresting means is provided in the form of a call which is movably guided in the upper lock part housing …,” and the claim also recites, “…in particular inside the inner housing element …,” and “…the ball in particular cooperating with the weight part …” which are the narrower statements of the range/limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartsch et al. (DE 19708193) [Bartsch].  The Examiner has enclosed a translation of the Bartsch reference for clarification.
Re Amended Claim 1, Bartsch – a waste container with a lock for a cover – discloses a lock device for a waste receiving device [Title, Fig. 1], which comprises a container [1] defining on  an upper side a container opening enclosed by a container lip and a cover [2] held on the container, said cover being pivotably movable about a cover swivel axis between a closed position closing the container opening and an open position uncovering the container opening [Page 6 Lines 42-43], said lock device comprising an upper lock part to be fastened on the cover side with an upper lock part housing [4], a locking mechanism [13] received in the upper lock part housing  and a first locking element [25] projecting downwards from the upper lock part housing  and being pivotable about a swivel axis [7] between a locking position and an unlocking position by actuating the locking mechanism; and a lower lock part to be fastened on the container side with a lower lock part housing [5], a second locking element [26] projecting upwards from the lower lock part housing  and being pivotable about a swivel axis [30] between a blocking position and a release position, wherein said second locking element cooperates in the blocking position with the first locking element being in the looking position in such a way that the cover is locked, 4Docket No. 4092-1002 a weight part [32] operatively connected to the second locking element, said weight part being pivotably received in the lower lock part housing to position the second locking element in the blocking position [Fig. 5], when the container is in the upright position, and is automatically transferred into the release position [Fig. 9], in which the second locking element is brought out of engagement with the first locking element positioned in the locking position, when the container is tilted forward for emptying, and a first arresting means [41] being movably received in the lower lock part housing, said first arresting means arresting the second locking element in the blocking position [Page 9 Lines 7-9], when the container is in the upright position, wherein at least one second arresting means [38] is received movably in the lower lock part housing and is arranged and formed to arrest the second locking element in the blocking position, when the container is tilted laterally from the upright position [Page 9 Lines 37-44].
Re Amended Claim 2, Bartsch discloses the upper lock part housing and the lower lock part housing define insert chamfers [Fig. 2] which engage each other when the cover is moved in  the closed position and align the first locking element and the second locking element with each other.
	Re Amended Claim 3, Bartsch discloses the upper lock part housing [4] is composed of an outer housing element projecting outwardly from the cover and an inner housing element projecting inwardly from the cover, the locking mechanism being arranged on the outer housing element and the first locking element together with the swivel axis being arranged on the inner housing element [Fig. 2].
	Re Amended Claim 4, Bartsch discloses a bar [15] being pivotable about a swivel axis [17] by actuation of the locking mechanism is provided in the outer housing element, said bar cooperating with an actuating section [8] of the first locking element arranged on the inner housing element, which actuating section projects upwards into the outer housing element [Figs. 1-3].
Re Amended Claim 5 and Claims 14-17, Bartsch discloses the first arresting means is provided in the form of a ball [41] which is movable upwards and downwards guided in a guide [40] within the lower lock part housing between an upper position and a lower position and which blocks the pivoting movement of the weight part in the lower position [Fig. 5] and releases the weight part in the upper position [Fig. 9].
Re Amended Claim 10, Bartsch discloses the first locking element is pretensioned via a spring element [9] in the direction of the locking position in such a way that the transfer of the first locking element from the locking position [Fig. 2] into the unlocking position is effected by actuating the locking mechanism against the spring force of the spring element [Fig. 3].
Re Amended Claim 13, Bartsch discloses a waste receiving device comprising a container [1] having on an upper side thereof a container opening enclosed by a container lip, a cover held on the container [Fig. 10], said cover being movable between a closed position covering the container opening and an open position uncovering the container opening pivoting about a cover swivel axis which extends along a container rear side [Page 6 Lines 42-43], and the lock device according to claim 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 6-9 and 18-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Amended Claim 6, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose the guide surface of the guide of the first arresting means is provided at a rear side with an obstacle which is formed to make it more difficult for the first arresting means to move from the lower 6Docket No. 4092-1002 position into the upper position, when the container is tilted backwards from the upright position to a lying position.
Re Amended Claim 7 and Claims 18-20, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the second arresting means is provided in the form of a ball movably guided within the lower lock part housing in a substantially T-shaped guide, which has a substantially upright extending guide section and two guide sections branching off to both sides thereof at the lower end and extending substantially laterally, the ball releasing the pivoting movement of the weight part  only when positioned at the upper end of the substantially upright extending guide section.

Claims 8, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re Amended Claim 11, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that a third arresting means is movably received in the upper lock part housing, in particular in the inner housing element, said third arresting means being arranged and designed to arrest the first locking element in the locking position, when the container is tilted laterally from the upright position into a lying position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Orbriot et al. (EP 872432).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736